DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 7/27/2022.  Claims 1, 4, and 7-8 have been amended.  Claims 2-3 have been cancelled.

Response to Arguments
	The 101 and 112 rejections have been withdrawn in view of applicant’s amendment.
	The Willis reference has been withdrawn in view of applicant’s amendment.

Allowable Subject Matter
Claims 1 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious a compression garment assembly comprising a plurality of first mating members, each of said first mating members being integrated into said compression garment, each of said first mating members being configured to be positioned to extend along strategic selectable locations on the user’s body when said compression garment is worn, wherein said plurality of first mating members includes a plurality of vertically oriented mating members and a plurality of horizontally oriented mating members, wherein each of said horizontally oriented mating members extends around a respective one of said legs, each of said horizontally oriented members being aligned with said crotch wherein each of said horizontally oriented members is configured to wrap around an upper threshold of the user’s thighs when said compression garment is worn, and a plurality of second mating members, each of said second mating members being wrappable around said compression garment at selectable locations on said compression garment, each of said second mating members engaging respective first mating members for tightening said compression garment around the selectable locations in the effort of inhibiting the formation of varicose veins, in combination with all other features recited in the claim.
Regarding dependent claims 4-7, they are allowed due to their dependencies on independent claim 1.
Regarding independent claim 8, the art of record when considered alone or in combination neither anticipates nor renders obvious a compression garment assembly comprising 
a plurality of first mating members, each of said first mating members being integrated into said compression garment, each of said first mating members being configured to be positioned to extend along selectable locations on the user’s body when said compression garment is worn, said plurality of first mating members including a plurality of vertically oriented mating members and a plurality of horizontally oriented mating members, each of said horizontally oriented mating members extending around a respective one of said legs, each of said horizontally oriented members being aligned with said crotch wherein each of said horizontally oriented members is configured to wrap around an upper threshold of the user’s thighs when said compression garment is worn, each of said vertically oriented mating members being positioned on a respective one of said legs, said vertically oriented mating members on each of said legs being spaced from each other and being distributed around an entire circumference of said legs, a respective plurality of said vertically oriented mating members extending between said horizontally oriented mating member on said respective leg and a terminal end of said respective leg, a respective pair of said vertically oriented mating members extending between said waist and said terminal end of said respective leg along an outer side of said respective leg and a plurality of second mating members, each of said second mating members being wrappabile around said compression garment at selectable locations on said compression garment, each of said second mating members engaging respective first mating members for tightening said compression garment around the selectable locations in the effort of inhibiting the formation of varicose veins, each of said second mating members being wrappable around a respective one of said legs, each of said second mating members being tightenable around the respective leg, in combination with all other features recited in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786